Citation Nr: 9916653	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  91-54 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.  

2.   Entitlement to service connection for a chronic disorder 
of allergic origin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from February 1969 to June 
1972 and from July 1973 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
San Francisco, California RO which denied service connection 
for a skin disorder, a left knee disability, and a chronic 
disorder of allergic etiology.  This case was remanded by the 
Board for the further development in April 1991.  In a 
decision of June 1998, the Board denied service connection 
for a skin disorder, other than on the basis of Agent Orange 
exposure, and again remanded the issues of entitlement to 
service connection for a left knee disorder and a chronic 
disorder of allergic etiology to the RO for further 
development.  These issues are now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1. The veteran's claim for service connection for a left knee 
disorder is not plausible.  

2. The veteran's claim for service connection for a chronic 
disorder of allergic etiology is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a chronic disorder of allergic 
etiology. 38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis

On the veteran's October 1968 examination prior to entrance 
onto his first period of active service, his nose and sinuses 
were evaluated as normal and his lower extremities were also 
evaluated as normal.  Review of the veteran service medical 
records for this period of service revealed that the veteran 
was seen in January 1970 with complaints of a runny nose, 
headache and stiffness.  The impression was upper respiratory 
infection. The veteran was again seen in December 1970 for 
treatment of a cold.  In July 1971, the veteran was seen for 
the treatment of a cold.  He was seen in February 1972 with 
nasal congestion, a sore throat, a slight fever, and a cough.  
The impression was bacterial pharyngitis, bronchitis.  In 
April 1972, the veteran was seen for the treatment of an 
upper respiratory infection with exudative tonsillitis.  The 
veteran's service medical records for this period of active 
service contain no complaints or findings of any left knee 
disorder.  On his April 1972 examination prior to separation 
from his first period of service, no pertinent clinical 
findings were noted on clinical evaluation.  

On the veteran's January 1973 examination prior to entrance 
onto his second period of active service, no pertinent 
abnormalities were noted on clinical evaluation.  Review of 
the service medical records for this period of active service 
reveal that the veteran was seen in August 1973 with 
complaints of a runny nose, plugged up ears, and chest pain.  
The impression was influenza with bilateral otitis media.  In 
February 1974, the veteran was seen with complaints of a sore 
throat and hoarseness of two weeks duration.  It was reported 
that the veteran had no known allergies.  Evaluation revealed 
his throat to be red and swollen.  In November 1974, the 
veteran was seen with complaints of general malaise, 
headaches and a sensation that his head was "clogged up".  
Evaluation revealed slight swelling and exudate on both 
tonsils.  

On reenlistment examination in March 1975, no pertinent 
abnormalities were noted on clinical evaluation.  In April 
1975, the veteran was seen for the treatment of a productive 
cough.  Rhinorrhea was noted.  There was no pain with 
palpation of the sinuses.  The impression was upper 
respiratory infection.  On a June 1975 physical examination, 
no pertinent abnormalities were noted on clinical evaluation.   
In March 1976, it was noted that the veteran had had an upper 
respiratory infection for three weeks.  He was seen in July 
1976 with complaints of a cough, sinus congestion and 
tightness in the chest.  The assessment was upper respiratory 
infection.  

In February 1980, the veteran was seen with complaints which 
included eye irritation and a sore throat.  The assessment 
was pharyngitis.  The veteran was seen in July 1982 with 
complaints of chest tightness and wheezing.  When seen in 
November 1983, it was reported that the veteran had had a 
cold for two weeks with symptoms of a sore throat, chest 
congestion and nasal drip.  The impression was upper 
respiratory infection.  In December 1983, the veteran was 
seen with soreness in the throat with difficulty speaking and 
swallowing.  After treatment for hoarseness in January 1984, 
the assessment was bronchitis.  The veteran was seen in 
February 1984 with complaints which included congestion and 
watering eyes.  The assessment was cold with congestion.  

On a March 1985 physical examination, clinical evaluation 
revealed a 1/4-inch scar on the left knee.  On the veteran's 
July 1989 examination prior to separation from service, the 
veteran complained of pain in the left knee.  He was unable 
to knee walk.  Slight swelling was noted.   

During a VA hospitalization for the treatment of substance 
abuse in July and August 1989, the veteran was noted to 
complain of a sore left knee.  An X-ray was normal.  

In September and October 1991, the veteran was seen by the VA 
as an outpatient for complaints which included allergies, hay 
fever, and sinusitis.  Allergic rhinitis (hay fever) was 
reported.  The assessments were allergy and allergic 
rhinitis.  

On VA medical examination in October 1991, the veteran 
complained of left knee problems.  He also said that his 
allergies would come and go but were getting worse.  On 
evaluation of the respiratory system, chest expansion was 
equal bilaterally.  Fremitus and percussion were normal.  
Breath sounds were clear.  A chest X-ray showed some likely 
parenchymal scarring at the base of the left lung but was 
otherwise normal.  On musculoskeletal evaluation, the veteran 
gave a history of striking his left knee against a ladder in 
1976, while in the navy.  Toe and heel walking were performed 
with complaints of left anterior knee pain.  There was 
tenderness to palpation over the entire patella and knee.  
The Mc Murray's test caused pain in the left knee, both 
anteromedially and anteroposteriorly.  The diagnosis was 
status post injury to the left knee, chondromalacia of the 
left knee and damage to the left knee menisci.  

On VA medical examination in July 1994 the veteran gave a 
history of left knee pain since 1981.  He said that he struck 
his knee against a locker while in the navy. On 
musculoskeletal evaluation it was noted that the veteran 
complained of left knee pain on flexion and extension.  X-
rays of the left knee were negative.  Physical examination 
revealed the nose, sinuses, mouth, and throat to be normal.  
Examination of the lungs was normal and an X-ray of the chest 
was negative.  

Pursuant to the Board's remand of June 1998, the veteran was 
scheduled for VA was scheduled for VA medical examinations in 
February 1999.  The record contains letters from a VA medical 
facility to the veteran informing him of the date, time and 
place of these examinations.  The record also contains 
computer-generated letters which indicated that the veteran 
failed to report for these examinations.  


II. Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d) (1998).

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such an examination, action shall be taken in 
accordance with 38 C.F.R.§ 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be adjudicated on the basis of the evidence 
of record.  38 C.F.R.§ 3.655(b).

The threshold question in regard to the issues before the 
Board for appellate review is whether the veteran has met his 
burden of submitting evidence of well-grounded (i.e. 
plausible) claims of service connection for left knee 
disorder and a chronic disease of allergic origin.  If not, 
the veteran's claims must fail and there is no duty to assist 
him in the development of these claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As 
will be explained below, the Board finds that the veteran has 
not submitted evidence sufficient to establish well-grounded 
or plausible claims in regard to these issues.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the veteran must submit evidence, not just 
allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issues involve questions of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements from the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  According to a decision by the 
Court, a well-grounded claim requires competent evidence of a 
current disability (a medical diagnosis) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence)  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In its remand of June 1998, the Board instructed the RO to 
afford the veteran examinations of his left knee and his nose 
and throat because it was necessary to determine medically 
whether the veteran currently has chronic left knee 
disability and a chronic respiratory disorder of allergic 
origin and, if so, whether such disorders had their onset 
during the veteran's military service.  These examinations 
were scheduled in February 1999 but the veteran failed to 
appear for the evaluations.  Accordingly, the provisions of 
38 C.F.R. § 3.655(b) require that the veteran's claims for 
service connection for a left knee disorder and for a chronic 
disease of allergic origin be evaluated on the basis of the 
evidence of record.  

As the record now stands, the clinical evidence demonstrates 
considerable treatment for respiratory complaints during 
service and the service medical records also contain some 
indications of left knee pathology while the veteran was in 
the service.  Thus, the second requirement for a well-
grounded claim under the Courts holding in the Caluza case 
has been met.  However, the current record does not establish 
the current existence of either a chronic left knee disorder 
or a chronic disorder of allergic origin since no left knee 
pathology or respiratory disorder was identified on the 
veteran's most recent VA examination conducted in 1994.  
Therefore, the first requirement for a well-grounded claim 
under the Court's holding in Caluza, supra, has not been met.  
Moreover, even if the evidence currently of record did show 
the current existence of left knee and respiratory disorders, 
there is no current evidence linking such pathology to 
service, and thus, the third requirement for a well-grounded 
claim under Caluza is not met.  Accordingly, based on the 
current evidence, the veteran's claims for service connection 
for left knee disability and a chronic disorder of allergic 
origin must be denied.  

ORDER

Service connection for a left knee disorder is denied.  

Service connection for a chronic disorder of allergic origin 
is denied.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

